Case 2:18-cv-05030-KM-MAH Document 71 Filed 02/16/21 Page 1 of 2 PageID: 221




James E. Patterson, Esq.
McELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
1300 Mount Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962-2075
(973) 993-8100
Attorneys for Defendants
 The Real Real, Inc., and Julie Wainwright

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


CECILE HAHN,
                                                      Civil Action No. 2:18-cv-5030
                     plaintiff,                       (KM)(MAH)

   vs.
                                                           DEFENDANTS’ NOTICE OF
THE REAL REAL, INC., and JULIE                              MOTION FOR SUMMARY
WAINWRIGHT,                                                      JUDGMENT

                     Defendants.                         Motion Returnable: March 15, 2021


TO:      Paul Castronovo, Esq.
         Castronovo & McKinney, LLC
         71 Maple Avenue
         Morristown, New Jersey 07960
         Attorney for Plaintiff

COUNSEL:

         PLEASE TAKE NOTICE that on March 15, 2021, or as soon thereafter as counsel may

be heard, Defendants, The Real Real, Inc., and Julie Wainwright (“Defendants”) shall move,

pursuant to Rule 56 of the Federal Rules of Civil Procedure, and Local Civil Rule 56.1, through

their undersigned attorneys, before the Honorable Kevin McNulty, United States District Judge

of the United States District Court for the District of New Jersey, at the Martin Luther King

Building & U.S. Courthouse, 50 Walnut Street, Newark, NJ 07102, for an Order of Summary

Judgment dismissing Plaintiff Cecile Hahn’s Complaint in its entirety, and with prejudice.
Case 2:18-cv-05030-KM-MAH Document 71 Filed 02/16/21 Page 2 of 2 PageID: 222




        PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendants rely

upon their Memorandum of Law, Statement of Undisputed Material Facts Pursuant to Fed. R.

Civ. P. 56 and Local Civil Rule 56.1, and the Declaration of James E. Patterson, filed herewith.

A proposed form of Order is also submitted.

        PLEASE TAKE FURTHER NOTICE that the undersigned attorneys for Defendants

respectfully requests oral argument on this motion.

                                              MCELROY, DEUTSCH, MULVANEY &
                                              CARPENTER, LLP
                                              Attorneys for Defendants

                                              By:      /s/ James E. Patterson
                                                      James E. Patterson

Dated: February 16, 2021




                                                2
4397926_1
